Citation Nr: 1342318	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1985 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefits currently sought on appeal.  

In December 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Following that development, the Veteran's claims were readjudicated and the denial of the claim for service connection for hypertension was confirmed in a June 2013 supplemental statement of the case.  The case was subsequently returned to the Board and the Veteran now continues his appeal.  

A claim of entitlement to service connection for a bilateral knee disability was also previously before the Board.  However, in a June 2013 rating decision, the RO granted service connection for chondromalacia/patellofemoral syndrome of the right knee and service connection for osteoarthritis of the left knee.  The Board considers the separate service connection awards to be a full grant of the benefit sought for a bilateral knee condition.  Accordingly, this issue is not in controversy and is no longer on appeal before the Board.  

In September 2013, the Veteran filed a claim for "temporary 100% compensation for [his] service connected right knee condition due to surgery."   This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, as indicated in the December 2012 Board Remand, the issue of service connection for coronary artery disease as secondary to hypertension was referred to the AOJ for adjudication.  It does not appear that this issue has been addressed to date.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Hypertension did not have its onset during active military service.


CONCLUSION OF LAW

Hypertension was not incurred, nor is it presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, including medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 prior to the rating decision in June 2008.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board finds that the notice requirements pertinent to the issue on appeal have been met. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records dated May 1992 through January 1997 are of record.  Pursuant to the December 2012 remand directives, the Appeals Management Center (AMC) requested the missing service treatment records from the National Personnel Records Center and the Records Management Center.  In February 2013, the AMC received negative responses from both centers regarding the Veteran's records from prior to 1992, adding that any "additional attempts" to locate the records "would be futile."  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

All available service treatment records have been associated with the claims file and the RO assisted the Veteran in obtaining post-service treatment records and any indicated available private treatment medical records.  The Veteran's claims file was also reviewed by a VA examiner in April 2010 for the purposes of obtaining a medical opinion as to whether the Veteran's hypertension was related to his period of active service.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicates" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the claim on appeal, VA obtained a medical opinion.  This fulfills VA's duty in this case.  Under the circumstances is no duty on the part of VA to provide a medical examination, because the hypertension diagnosis has already been established.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As there is no evidence of a diagnosis of hypertension within one year of service, presumptive service connection on such basis is not warranted.

However, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection for hypertension via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).  

The Veteran alleges that he was first treated for hypertension in his early years of service, when he was "put on blood pressure watch."  He further contends that when he was "finally diagnosed in 2005, [his] doctor indicated he could tell [the Veteran] had been suffering from HBP for years after he looked in [the Veteran's] eyes."  The Veteran also cited an "elevated blood pressure reading" of 168/82 mm/Hg from January 1997.  Essentially, the Veteran contends that since he had some high blood pressure readings in service, that his currently diagnosed hypertension is related to service.  As the Veteran has not alleged any particular symptoms of hypertension from the period just after his service until diagnosis some years later, service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application in this case.

38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), provides the criteria for rating hypertensive vascular disease and states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this Diagnostic Code, the term hypertension means that the diastolic blood pressure, measured in millimeters of mercury (mm/Hg), is predominantly 90 mm/Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.

A 10 percent evaluation for hypertension, which is the minimum compensable evaluation provided by Diagnostic Code 7101, is assigned when diastolic pressure is predominantly 100 mm/Hg or more, or; systolic pressure is predominantly 160 mm/Hg or more, or; a history of diastolic pressure predominantly 100 mm/Hg or more that requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

In this regard, the Veteran's available service treatment records (STRs) show no diagnosis of essential hypertension.  However, there were isolated instances of elevated blood pressure readings during service.  In March 1995, the Veteran's blood pressure was recorded as 153/52 mm/Hg.  The Veteran was seen in February 1996, during which his blood pressure was recorded as 148/108 mm/Hg and the examiner noted that the Veteran should follow up for "a three day B/P check."  There is no indication that the Veteran returned for blood pressure monitoring.  In October 1996, the Veteran's blood pressure was recorded as 171/98 mm/Hg.  However, the rest of the service treatment records show fairly normal blood pressure readings.  During treatment in October 1996, the physician even noted that the Veteran does not have "elevated BP or take medication for this condition."  As noted by the Veteran, the Veteran's blood pressure was recorded as 168/82 mm/Hg in January 1997.  The Veteran was honorably discharged from service in July 1997.

The Veteran's post-service medical records begin in April 2005, more than five years after service.  The Veteran was treated in April 2005 for his blood pressure, at which time his blood pressure was recorded as 132/106 mm/Hg and the examiner diagnosed the Veteran with hypertension.  During treatment in July 2006, the Veteran stated that he had previously been on medication for hypertension but stopped months prior to the visit because of the side effects.  He also stated that there was a family history of hypertension.  There is nothing in the record to indicate that the Veteran was diagnosed with hypertension or experienced symptoms of hypertension within a year of service for the purposes of the chronic disease presumption.  

There is well-documented treatment for hypertension in the post-service records.  However, during a cardiology consult in May 2011, the Veteran told the examiner that he's had hypertension "probably for about 10 years duration."  In assessing the probative value of the lay evidence of record, the Board finds the statements presented in connection with treatment and contemporaneous to post-service events to be credible as there is no indication that the Veteran had any reason to provide an inaccurate medical history to the evaluating physician or authority.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  In this regard, 10 years prior to the May 2011 consult would mean the Veteran has had hypertension since May 2001, approximately four years after discharge from service. 

Additionally, with regard to direct service connection, the VA physician provided the following nexus opinion in April 2010:

The Veteran's service treatment records demonstrate volatile BP readings.  Multiple readings are in normal range.  There is not enough in service data to state that the Veteran had hypertension while in service.  It is less likely than not that the Veteran's periodic elevated BP readings while in service are evidence of in service onset of hypertension.   

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on a presumptive or direct basis.  Although there are documented "periodic elevated BP ratings" from service, there is no objective presentation of a diagnosis of hypertension in service.  The clinical records demonstrate that the Veteran's hypertension was not manifested by compensably disabling symptoms during the one-year period immediately following his service separation.  Specifically, the medical evidence does not demonstrate sustained systolic pressures of 160 mm/Hg or more, or sustained diastolic pressures of 100 mm/Hg or more (or a history of diastolic pressure predominantly 100 mm/Hg or more that requires continuous medication for control).  The Board emphasizes that in accordance with VA regulations, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  No such evidence is available from the STRs; and in any case, the Veteran does not dispute that he was actually diagnosed with hypertension during service or until many years thereafter.  Finally, the VA physician's nexus opinion of April 2010 determined that it was less likely than not that the Veteran's hypertension had its onset in military service.  This opinion was accompanied by a rationale that the volatile in-service blood pressure readings did not demonstrate hypertension.  The aforementioned objective evidence weighs heavily against a finding of service connection for the Veteran's hypertension.

While the Board does not doubt that the Veteran's blood pressure was monitored during service because of isolated elevated readings, there is no evidence of diagnosis of hypertension in service.  Indeed, the Veteran does not contest this point; rather, he asserts that such in-service elevated blood pressure readings were a harbinger for his diagnosed hypertension many years after service.  The evidence, as discussed above, weighs against this contention.  His theory is therefore deemed not competent for purposes of establishing a link between his current essential hypertension diagnosis and military service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although lay persons such as the Veteran are competent to provide opinions on some medical issues, the specific matter here (hypertensive vascular disease) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose essential hypertension).  Hypertensive vascular disease is not a syndrome that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows it is verifiable only through medical examination and multiple blood pressure readings obtained under clinically monitored conditions by a trained physician.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Veteran is not competent to self-diagnose his hypertension and he has not been shown to possess the requisite medical training, expertise, or credentials needed to render such a diagnosis or a competent opinion as to its medical causation.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Thus, his lay assertions and statements do not constitute competent medical evidence and lack probative value.

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for arterial hypertension as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


